 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          LYDIA PETRAKIS,
 8                                 Plaintiff,
                                                            C20-194 TSZ
 9              v.
                                                            MINUTE ORDER
10        CLIPPER NAVIGATION INC., et al.,
11                                 Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)   Pursuant to the stipulation of the parties, docket no. 13, Eclipse Shipping
14
     Co., Ltd. and FRS Helgoline GMBH & Co., KG are not parties to which fault can be
     attributed under RCW 4.22.070.
15
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17          Dated this 3rd day of April, 2020.

18
                                                        William M. McCool
19                                                      Clerk

20                                                      s/Karen Dews
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
